                  Case 1:19-cv-01182-RP Document 10-1 Filed 03/12/20 Page 1 of 2


                                                                              Brian McGiverin <bmcgiver@gmail.com>



Langan: Waiver of Service
Brian McGiverin <brian@austincommunitylawcenter.org>                                        Tue, Mar 3, 2020 at 1:57 PM
To: "Gdula, Kimberly" <Kimberly.Gdula@oag.texas.gov>
Cc: "judith.bohr@austincommunitylawcenter.org" <judith.bohr@austincommunitylawcenter.org>, "O'Brien, Laura"
<Laura.Obrien@oag.texas.gov>, "mo_at_law@protonmail.com" <mo_at_law@protonmail.com>

 I'm happy to defer to your math. I agree Defendants’ responsive pleadings are due Monday, May 4, 2020.

                     Brian McGiverin, Executive Director
                     Austin Community Law Center
                     brian@austincommunitylawcenter.org
                     1411 West Ave, Ste 104, Austin, TX 78701
                     (512) 596-0226



 The Austin Community Law Center is a nonprofit law firm.
 We make legal services radically more affordable.


 On Tue, Mar 3, 2020 at 1:26 PM Gdula, Kimberly <Kimberly.Gdula@oag.texas.gov> wrote:

    Brian,



    Attached are the executed waivers. Please confirm that Defendants’ responsive pleadings are due Monday, May 4,
    2020.



    Thank you,




    _____________________

    Kimberly Gdula

    Assistant Attorney General

    General Litigation Division

    300 W. 15th Street

    Austin, Texas 78701

    (512) 475-4071 (Direct)

    (512) 320-0667 (Fax)



    From: Brian McGiverin <brian@austincommunitylawcenter.org>
    Sent: Tuesday, March 3, 2020 10:10 AM
    To: Gdula, Kimberly <Kimberly.Gdula@oag.texas.gov>
    Cc: judith.bohr@austincommunitylawcenter.org; O'Brien, Laura <Laura.Obrien@oag.texas.gov>;
               Case 1:19-cv-01182-RP Document 10-1 Filed 03/12/20 Page 2 of 2
mo_at_law@protonmail.com
Subject: Re: Langan: Waiver of Service



Hi Kimberly.



Please see attached.



                   Brian McGiverin, Executive Director
                   Austin Community Law Center
                   brian@austincommunitylawcenter.org
                   1411 West Ave, Ste 104, Austin, TX 78701
                   (512) 596-0226




The Austin Community Law Center is a nonprofit law firm.
We make legal services radically more affordable.




On Tue, Mar 3, 2020 at 8:55 AM Gdula, Kimberly <Kimberly.Gdula@oag.texas.gov> wrote:

  Brian and Judith,



  I will be representing the Governor and the Attorney General in the lawsuit filed by Donna Langan, Teresa De
  Barbarac, and Alexandra Carson. Would you email me a waiver of service for both defendants?



  Thank you,



  _____________________

  Kimberly Gdula

  Assistant Attorney General

  General Litigation Division

  300 W. 15th Street

  Austin, Texas 78701

  (512) 475-4071 (Direct)

  (512) 320-0667 (Fax)
